Title: To Thomas Jefferson from George Hammond, 28 December 1791
From: Hammond, George
To: Jefferson, Thomas



Sir
Philadelphia 28th. December 1791.

Since I had the honor of addressing to you (on the 26th of November) a memorial on the case of Mr. Thomas Pagan, I have received from my Court some farther information upon the subject. I therefore flatter myself, Sir, that you will permit me, to recall this affair to your attention, and to express the solicitude, which I must naturally feel, to learn some determination with regard to it. My firm confidence in the justice of this government leaves me no reason to doubt that that determination will fully meet the expectations of my Court and of Mr. Pagan, and lead to the adoption of such measures as may procure for him, liberation from prison, and a reasonable compensation for the injury he has sustained, as well in his property as person, in consequence of his long and unjust confinement.—I have the honor to be, with sentiments of the greatest respect and consideration, Sir, your most obedient and most humble Servant,

Geo. Hammond

